Citation Nr: 0624483	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-40 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a spine injury with 
degenerative disc disease.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served in the Indiana National Guard from May 
1969 to February 1973 with periods of active duty from July 
2, 1969 to November 9, 1969, from July 25, 1970 to August 9, 
1970, from July 10, 1971 to July 25, 1971, and from July 8, 
1972 to July 23, 1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Indianapolis, Indiana (RO).

The issue of entitlement to service connection for a spine 
injury with degenerative disc disease is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The veteran's right ear hearing loss is not related to active 
military service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for right ear hearing 
loss, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication, a letter dated in June 2003, satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if such disease is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records reveal no complaints, 
treatments, or findings of hearing loss or other ear or 
hearing disorders.  His service separation examination 
included an audiogram which reported pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

An October 2002 letter from a private medical examiner 
detailed results from a private audiological examination 
report.  It noted a pure tone threshold average of 65 
decibels in the right ear.  Unaided speech results were 
reported as 30 percent in the right ear and aided speech 
results were reported as 96 percent in the right ear.  The 
diagnosis was severe sensorineural flat loss in both ears.  
The letter stated that the veteran appeared to have had 
hearing loss for "quite a number of" years and that the 
veteran reported that he first noticed difficulty after his 
time in the military in the 1960s and 1970s.

A March 2003 letter from a private physician stated that the 
veteran's treatment records had been reviewed and it was as 
likely as not that his hearing loss was directly related to 
his military service as a communications personnel being 
exposed to acoustic trauma in the service.

A June 2003 VA audiology report noted that the veteran often 
wore a headset as part of his duties in service and that he 
was exposed to explosions and gunfire on occasion.  The 
report further noted that the veteran did not report any 
significant work-related noise exposure before or after 
military service, with the exceptions of recreational hunting 
prior to service and serving as a union representative at a 
factory subsequent to service.  The report stated that the 
"veteran was non-cooperative for testing," that results 
were "inconsistent" and indicated a "probable non-organice 
[sic] overlay," and that an opinion could not be "provided 
without reliable results."

A May 2005 VA audiology report was conducted and, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  Accordingly, right ear hearing 
loss for VA purposes is currently shown.  38 C.F.R. § 3.385.  
The diagnosis of the right ear was flat, mild degree, 
sensorineural hearing loss across all test frequencies, with 
an elevated hearing threshold at 4000 Hertz at 40 decibels.  
The examiner concluded that "the right ear thresholds do not 
display a hearing loss typically seen from patients who have 
been exposed to high intensity noise.  Therefore, it was 
judged less likely as not that the hearing loss for the right 
ear was aggravated by activities during military service."

The preponderance of the evidence indicates that the 
veteran's right ear hearing loss was not incurred in active 
military service.  Although the private physician in March 
2003 opined that it was "as likely as not" that the 
veteran's hearing loss was related to service, there is no 
evidence as to what treatment records the physician reviewed 
or if the physician personally examined the veteran.  In 
contrast, the May 2005 examiner provided an opinion after a 
medical examination and gave specific medical reasons for the 
findings.  As the more probative medical evidence of record 
demonstrates that the veteran's current right ear hearing 
loss is not related to military service, service connection 
for right ear hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The veteran seeks service connection for a spine injury with 
degenerative disc disease.

The veteran's service medical records are negative for any 
complaint of or treatment for any back condition.

The Board notes that there is ample evidence that the 
veteran's back was injured during a motor vehicle accident in 
1970.  However, there is insufficient evidence of record to 
determine the exact date of the accident.

The record shows that the veteran's only period of active 
service in 1970 was July 25 to August 9.  The veteran stated 
that he was treated in the emergency room at St. John's 
Hospital following the accident.  In response to an attempt 
to obtain the emergency room records, St. John's Hospital 
stated that all medical records prior to 1994 had been 
destroyed.  A December 1972 letter from a P.F., MD stated 
that the veteran was off work from September 1970 until 
December 1970 due to a motorcycle accident.  A September 2002 
letter from Dr. F. stated that the veteran had been his 
patient since 1968.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional evidence in 
support of his claim, to include 
evidence regarding the date of the 1970 
motor vehicle accident.  Based on his 
response, the RO must attempt to 
procure all records not previously 
obtained.  After obtaining the 
appropriate release form, the RO must 
contact Dr. F. to provide the veteran's 
treatment records from July to December 
1970, in addition to any other 
information that he may possess that 
would assist VA in determining the date 
of the accident.  All attempts to 
secure this evidence must be documented 
in the claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran must be 
provided a supplemental statement of 
the case.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


